Citation Nr: 0803745	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-40 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to the assignment of an initial disability 
rating in excess of 30 percent prior to March 8, 2007 and in 
excess of 50 percent from March 8, 2007 for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to September 
1970.  He is a Vietnam veteran who earned the Combat Action 
Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  In a 
July 2005 decision, the RO, in pertinent part, granted 
service connection for PTSD, effective November 1, 2004, and 
assigned a disability rating of 30 percent.  The RO issued a 
notice of the decision in August 2005, and the veteran timely 
filed a Notice of Disagreement (NOD) that same month.  The RO 
provided a Statement of the Case (SOC) in November 2005, 
which continued the veteran's 30 percent PTSD rating (from 
November 1, 2004).  The veteran timely filed a substantive 
appeal in December 2005.  Thereafter, in a June 2007 
decision, the RO assigned a disability rating of 50 percent 
effective March 8, 2007.  The RO provided a Supplemental 
Statement of the Case (SSOC) in June 2007.

In July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 


FINDINGS OF FACT

1. From November 1, 2004 through March 7, 2007, the veteran's 
PTSD was manifested by symptoms including nightmares, sleep 
disturbances, intrusive thoughts, irritability, panic 
attacks, and depressed mood, which were consistent with no 
more than occupational and social impairment with occasional 
decrease in work efficiency; his PTSD was not productive of 
occupational and social impairment with reduced reliability 
and productivity with such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and/or maintaining effective work and social 
relationships.

2.  From March 8, 2007, the veteran's PTSD has been 
manifested by symptoms including irritability, outbursts of 
anger, hypervigilence, isolation, and depression; but has not 
been productive of total occupational and social 
inadaptability with such symptoms as gross impairment of 
thought process or communication, persistent delusions or 
hallucinations, posing a danger to himself, or memory loss 
for names of close relatives or self. 

3.  During a Travel Board hearing in July 2007, the veteran 
and his representative withdrew on the record the appeal with 
respect to the issue of entitlement to service connection for 
diabetes mellitus due to Agent Orange exposure.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
PTSD, from November 1, 2004 through March 7, 2007 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2007). 

2.  The criteria for a rating of 70 percent for PTSD, but no 
more than 70 percent, from March 8, 2007 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2007). 

3.  The criteria for withdrawal of a substantive appeal by 
the veteran have been met with respect to the issue of 
entitlement to service connection diabetes mellitus.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

a. Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b) (2005).  As a fourth notice requirement, 
VA must "request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b) (1); see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Notice must 
be provided "at the time" that VA receives a completed or 
substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the veteran 
essentially complied with the statutory notice requirements 
as outlined above.  The March 2005 VCAA letter addressed the 
claims for service connection.  It notified the veteran of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the veteran that he should submit evidence in his possession 
or alternatively provide VA with sufficient information to 
allow VA to obtain the evidence on his behalf.  Additionally, 
the veteran was specifically notified regarding the 
downstream issues of effective dates and initial ratings in a 
March 2006 letter.  Furthermore, by the very nature of the 
veteran's representative's contentions, the veteran is aware 
that the evidence must show an increase in severity of his 
PTSD symptoms in order for an increase in rating to be 
assigned.

However, Dingess notice was not provided until March 2006, 
after the initial rating decision.  This is error and 
presumed prejudicial to the veteran unless VA can demonstrate 
otherwise.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the Board finds that there is no 
prejudice to the veteran in this timing error because the 
claims were subsequently readjudicated in June 2007 and VA 
sent the veteran a Supplemental Statement of the Case dated 
the same notifying him of the actions taken and evidence 
obtained or received.  Essentially, the veteran has not been 
deprived of information needed to substantiate his claims and 
the very purpose of the VCAA notice has not been frustrated 
by the timing error here.  Also, the Board notes that, 
because the claim is denied as discussed in the following 
decision, the benefit sought could not be awarded even had 
there been no timing defect; as such, the veteran is not 
prejudiced by a decision in this case.  In the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

b. Duty to Assist

VA has also satisfied its duty to assist the veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the veteran was afforded VA 
examinations and the opportunity to appear for a hearing.  
The veteran exercised his right to a hearing and provided 
sworn testimony before the undersigned Acting Veterans Law 
Judge in July 2007.  The Board acknowledges that in September 
2005, the veteran reported a prior hospitalization for PTSD 
treatment at a VA facility.  However, he did not provide 
dates or the name of the treatment facility.  Furthermore, 
the veteran told the March 2007 VA examiner that he had never 
been hospitalized for a mental disorder.   

The Board finds no basis to delay a decision on this matter 
based upon the veteran's vague reference to a brief period of 
inpatient treatment for which the veteran has provided no 
particulars.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Essentially, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  VA does not have the resources and is 
under no duty to perform a fishing expedition for putative 
evidence based upon unsupported allegations.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Law & Regulations 

a. Calculation of Disability Ratings 

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders,  
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will receive 30 percent rating for  
"[o]ccupational and social impairment with occasional  
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  38 C.F.R.  
§ 4.130, Diagnostic Codes 9411, 9440.  

A veteran will garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and  
maintaining effective work and social relationships."  38 
C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including  
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for a higher rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.  
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or  
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family  
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social,  
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American  
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV).  

b. Fenderson Appeal

In the instant case, the veteran has challenged the initial 
disability rating for PTSD, as opposed to having filed a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
the 30 percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

September 1995 VA treatment records indicate that the veteran 
came to the psychiatric triage clinic because "his family 
expressed some concern about his well being" and because the 
veteran was "afraid of blacking out and doing something 
harmful to himself or others that he might later regret."  
He reported having nightmares, night sweats, and intrusive 
thoughts (usually when drinking).  He indicated that he was 
married and had four children.  The veteran reported no 
steady income.  He had tried to work for a construction 
company in Arizona, but quit because they "did him wrong" 
and because there was too much stress.  Upon examination, the 
veteran was fully oriented and his affect was congruent.  His 
mood was depressed.  The examiner determined that while the 
veteran had the "basis" for PTSD, that condition had not 
been diagnosed.  The examiner opined that the veteran had 
made a reasonable adjustment to his symptoms, but was 
experiencing interference with social and occupational 
functioning.

A January 2005 medical record indicates that the veteran 
worked in construction.  He reported sleep disturbances and 
an average energy level.  He related that he often became 
angry at work.  He indicated that he drank in order to be 
around people, and that he wanted to be alone.  A mental 
status examination revealed that the veteran was neat and 
friendly.  He appeared anxious, tense, and agitated.  His 
speech was appropriate and his judgment was good.  There were 
no perceptual problems.  The examiner noted that the veteran 
appeared fully oriented and had a normal memory.  The veteran 
denied suicidal ideations.  Although the veteran reported 
having homicidal thoughts, the examiner described them as 
"fantasies" and noted that "he does not act on them."

The veteran submitted to a VA PTSD examination in May 2005.  
The examiner indicated that she had reviewed the veteran's 
claims file, but noted that the medical records were missing.  
The veteran reported that he started drinking at age 10 or 11 
with family members on his reservation, but began drinking 
excessively after returning from Vietnam.  He spent his time 
either working in construction or hiding out in the house 
alone.  He complained of sleep disturbances and overeating.  
He reported having panic attacks at work once or twice a day.  
The veteran also indicated that he was having problems 
working due to knee pain.  He reported that he had no leisure 
activities or friends.  He lived with his wife, but they were 
not close.  Although he had several children and 
grandchildren, he stated that "at this point I have everyone 
not speaking to me, which is perfect."  The veteran related 
that he often felt angry.

A mental status examination revealed that the veteran was 
neat and clean, made good eye contact, and became 
collaborative as the interview progressed.  His voice was 
flat and there were no perceptual problems.  He exhibited an 
impaired thought process.  The examiner noted that the 
veteran was "profoundly depressed."  He admitted that he 
had tried to commit suicide several times and had sold his 
guns "so that [he] couldn't really do it."  Although he 
appeared fully oriented, the examiner noted that "he does 
have hiatuses of memory loss, mostly short-term."

Based on this data, the examiner diagnosed the veteran with 
PTSD with major depressive features and alcohol abuse.  She 
concluded that the veteran had a GAF score of 55 but that he 
was capable of managing benefit payments.  

September 2005 VA treatment records indicate that the veteran 
complained of nightmares, intrusive memories, a history of 
flashbacks, insomnia, "near dissociative episodes," 
irritability, and general avoidance of people including his 
family for periods of time.  He denied any suicidal or 
homicidal ideations.  He indicated that at some point in the 
past he had been briefly hospitalized for PTSD treatment at 
the VA, but left because he felt anxious.  The veteran 
reported a history of fighting and domestic violence.  He 
related that one of his children was "in and out" of his 
house, and that he had contact with the others.  He indicated 
that he last worked in May 2005.

A mental status examination revealed that the veteran was 
fully oriented.  He was appropriately groomed and had good 
hygiene.  He appeared anxious, fidgety, and agitated.  His 
speech was fluent.  He had a constricted affect.  The veteran 
denied any suicidal or homicidal ideations. 

Based on this data, the doctor diagnosed the veteran with 
PTSD and alcohol abuse and prescribed Paxil.  She concluded 
that the veteran had a GAF score of 50.

An October 2005 VA treatment note indicates that the veteran 
reported sleeping better and being less angry and reactive 
while on the medication.  He also reported that his drinking 
had decreased.  He related having passing thoughts of death 
but no actual suicidal thoughts.  A mental status examination 
revealed that the veteran was appropriately groomed.  He was 
alert and oriented and had no psychomotor agitation or 
retardation.  His speech was fluent and his thought processes 
were linear.  His mood was slightly improved and less 
irritable.  The veteran's affect was brighter and more 
interactive.  His insight and judgment were adequate.  The 
doctor diagnosed PTSD and continuous alcohol abuse, improved.  
She assigned a GAF score of 60.

A November 2005 VA treatment note indicates that the veteran 
reported sleep disturbances due to financial stress.  He also 
reported continued nightmares.  His drinking had decreased.  
A mental status examination revealed that the veteran was 
appropriately groomed.  He was alert and oriented and had no 
psychomotor agitation or retardation.  His speech was fluent 
and his thought processes were linear.  His mood was anxious 
and stressed.  The veteran's affect was congruent and 
constricted.  His insight and judgment were adequate.  He 
denied any suicidal or homicidal ideations.  The doctor 
increased the Paxil and prescribed Trazodone.  She diagnosed 
PTSD and alcohol abuse, partial remission.  She assigned a 
GAF score of 60.

A December 2005 VA treatment note indicates that the veteran 
reported continued stress due to caring for his 
grandchildren, financial problems, and worrying about his 
future.  However, he indicated that he was able to manage his 
anxiety and was thinking about returning to school.  He 
reported sleep disturbances and nightmares.  
A mental status examination revealed that the veteran was 
appropriately groomed.  He was alert and oriented with no 
psychomotor agitation or retardation.  His speech was fluent 
and his thought processes were linear.  His mood was anxious 
but improved.  The veteran's affect was brighter but still 
constricted.  His insight and judgment were adequate.  He 
denied any suicidal or homicidal ideations.  The doctor 
increased the Paxil again.  She diagnosed PTSD and alcohol 
abuse, partial remission.  She assigned a GAF score of 60.

An April 2006 VA treatment note indicates that the veteran 
was doing "reasonably well."  He still reported feeling 
irritable and anxious, but his wife had indicated that he was 
calmer when taking his medication.  He also reported 
continued sleep disturbances, but no nightmares.  The veteran 
related that he was "staying busy with family affairs."  A 
mental status examination revealed that the veteran was 
appropriately groomed.  He was alert and oriented with no 
psychomotor agitation or retardation.  His speech was fluent 
and his thought processes were linear.  He had some 
irritability and anxiety, which was worse when he did not 
take his medication.  The veteran's affect was congruent and 
mildly constricted.  His insight and judgment were adequate.  
He denied any suicidal or homicidal ideations.  The doctor 
increased the Paxil again.  She diagnosed PTSD and alcohol 
abuse, in remission.  She assigned a GAF score of 60.

A June 2006 VA treatment note indicates that the veteran was 
doing well.  He continued to drink minimally.  He reported 
sleeping well.  He also reported some conflict with his wife.  
He indicated that he had attended two family graduations.  He 
was alert and oriented with no psychomotor agitation or 
retardation.  His speech was fluent and his thought processes 
were linear.  His mood was anxious.  The veteran's affect was 
more interactive.  His insight and judgment were adequate.  
He denied any suicidal or homicidal ideations.  The doctor 
assigned a GAF score of 60.

A July 2006 VA treatment plan review indicates that the 
veteran's interpersonal difficulties persisted but that had 
improved with medication.

January 2007 VA treatment notes indicate that the veteran 
drank heavily on weekends.  He reported adequate sleep.  The 
examiner indicated that "he can be isolative and clearly 
drinks to manage physical as well as emotional discomfort."  
He was alert and oriented with no psychomotor agitation or 
retardation.  His speech was fluent and his thought processes 
were linear.  His mood was anxious.  The veteran's affect was 
congruent and constricted but interactive.  His insight and 
judgment were adequate.  He denied any suicidal or homicidal 
ideations.  The doctor stated that the veteran's symptoms had 
improved but that he was still isolated with anxiety.  She 
increased the Paxil assigned a GAF score of 60.

The veteran submitted to another VA PTSD examination in March 
2007.  The claims file was not reviewed.  The veteran denied 
being hospitalized for a mental disorder.  He complained of 
daily intrusive thoughts, a diminished interest in 
significant activities, detachment from others, sleep 
disturbances, nightmares once a week, flashbacks once a 
month, irritability, hypervigilence, and an exaggerated 
startle response.  He reported that the Paxil had reduced his 
anxiety but that it still interfered with his psychosocial 
functioning.  The Trazedone helped him sleep, but he did not 
take it on a regular basis.  He indicated that he spent a 
considerable amount of time alone.  He had no friends and did 
not socialize.  However, he reported visiting the casinos a 
couple of times a month.  He related that he had not worked 
since 2004 due to chronic pain in his leg and back. 

A mental status examination revealed that the veteran was 
neat and clean.  He was cooperative and friendly.  His affect 
was flat.  He was fully oriented and his memory was normal.  
The examiner described the veteran's mood as anxious and 
depressed.  He denied any suicidal or homicidal ideations.  
There were no perceptual or attention problems.  

Based on this data, the examiner diagnosed the veteran with 
PTSD with depression and assigned a GAF score of 55.  She 
determined that "there is a direct link between [the 
veteran's] impaired functional state/quality of life and his 
PTSD and associated depression."  The examiner explained:

Even though [the veteran's] unemployment is not 
directly attributed to his PTSD and depression, his 
ability to seek employment is significantly 
impaired due to his PTSD and depression.  Future 
jobs would need to allow him to work alone with 
minimal interaction with other people due to his 
difficulty interacting with people.

b. Discussion

The Board determines that the evidence preponderates 
against a higher initial rating in excess of 30 percent 
from November 1, 2004 through March 7, 2007.  
Specifically, the record reflects that the veteran had 
moderate PTSD symptoms, to include nightmares, 
flashbacks, sleep disturbances, intrusive thoughts, and 
depressed mood.  While there is some indication of 
flattened affect, the evidence does not indicate that 
the veteran experienced such symptoms as impaired 
abstract thinking; impaired judgment; or circumstantial, 
circumlocutory, or stereotyped speech, which would 
typify the next higher rating of 50 percent.  In that 
regard, it is noted that the September 2005 VA 
examination report reflects a brief exacerbation of the 
veteran's symptomatology attributed to his service-
connected disorder, however, it is clear that the 
medication prescribed as a result of that examination 
quickly brought the exacerbation under control.  

In further support of this conclusion, the Board notes that 
the mental status examinations after September 2005, which is 
when the veteran began taking medication for his PTSD 
symptoms, revealed that the veteran appeared alert, 
attentive, and fully oriented.  He was cooperative with 
appropriate grooming.  His speech was normal and intact.  He 
had no delusions or hallucinations and denied any current 
suicidal or violent ideations.  His thought processes were 
normal, and his insight and judgment were good.  The Board 
acknowledges the May 2005 VA examiner's finding of short-term 
memory loss.  However, the January 2005 examiner noted that 
the veteran's memory was normal.  Even assuming this memory 
deficit, the veteran did not have most of the symptoms that 
are illustrative of a 50 percent rating under 38 C.F.R. 
§ 4.130.  The Board finds that the overall psychiatric 
disability picture, while reflecting symptomatic PTSD, is not 
consistent with occupational and social impairment with 
reduced reliability and productivity, within the meaning of 
the cited legal authority.  

The Board determines that the evidence supports a higher 
rating of 70 percent from March 8, 2007, the date of the 
veteran's second VA examination that was used for the purpose 
of evaluating the severity of his service-connected PTSD.  
The evidence of record from this date reflects a significant 
increase in severity of the symptomatology associated with 
that disorder.  The veteran reported continuous irritability 
and outbursts of anger, as noted by the VA examiner who 
examined him on March 8, 2007.  This logically equates to 
"impaired impulse control (such as unprovoked  irritability 
with periods of violence)."  The record further discloses 
that the veteran has consistently exhibited a depressed mood 
which equates to "near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively," as well as an inability to 
maintain effective relationships, as reflected by his 
estrangement from relatives and friends.  These specific 
manifestations, documented in the record for the first time 
on March 8, 2007, more nearly approximate the criteria noted 
herein for a 70 percent rating.  

Although the overall picture of the veteran's symptoms from 
March 8, 2007 warrants a 70 percent evaluation, the evidence 
does not support a higher rating of 100 percent.  That 
disability picture clearly does not reflect that the veteran 
had gross impairment of thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, that he posed a danger to himself, or that he 
experienced memory loss for names of close relatives or self.  
The report of the March 2007 examination specifically states 
otherwise.  Although the March 2007 VA examiner indicated 
that the veteran's PTSD symptoms prohibited him from working, 
his GAF score during this time, but more importantly, the 
PTSD symptoms that were reported, are not consistent with the 
inability to work due solely to PTSD.

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected PTSD has 
necessitated frequent hospitalizations or has caused a marked 
interference with employment beyond that contemplated by the 
rating schedule.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his PTSD pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




IV. Conclusion

For the reasons stated above, the Board finds that from 
November 1, 2004 through March 7, 2007, the veteran is 
entitled to an initial or staged rating of 30 percent, but no 
more.  From March 8, 2007, however, the veteran is entitled 
to disability rating of 70 percent, but not more than 70 
percent.  

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  During the 
course of a Travel Board hearing in July 2007, the veteran 
and his representative withdrew the appeal with respect to 
the issue of entitlement to service connection for diabetes 
mellitus.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration as to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of that issue and it is dismissed.

	(CONTINUED ON NEXT PAGE)




ORDER

For the time period between November 1, 2004 and March 7, 
2007, entitlement to an initial or staged rating for PTSD in 
excess of 30 percent is denied.

For the time period beginning March 8, 2007, entitlement to 
an initial or staged rating of 70 percent for PTSD, but not 
more than 70 percent, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

The appeal of the denial of entitlement to service connection 
for diabetes mellitus is dismissed.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


